DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments with respect to claims 1-3 have been considered but are moot because they do not apply to the new reference, Chatterjee, relied on in the current rejection.  

2.	Applicant’s arguments with respect to claims 7, 10-11, 16, and 19-22 have been fully considered and are persuasive.  The rejections of these claims have been withdrawn. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel, U.S. Patent Application Publication 2016/0234754 (hereinafter Baghel), in view of Chatterjee et al., U.S. Patent Application Publication 20160302251 (hereinafter Chatterjee).
	Regarding claim 1, Baghel discloses a method for resource scheduling (disclosed is a method of resource scheduling, according to [0062], Fig. 8), comprising: 

sending, by the base station, a scheduled resource through the higher layer signaling to the first terminal according to the scheduling request, wherein the scheduled resource is forwarded by the first terminal to the second terminal (the base station allocates resources for both the UE and D2D group, and sends these allocations to the UE (whereby higher layer signaling is used by the base station to allocate resources to the UE, according to [0035]-[0038]), which is then forwarded by said UE to the D2D group, according to [0062]-[0063], Fig. 8 [steps 820, 822]).	
Baghel does not expressly disclose that the scheduling request is received via a first radio resource control (RRC) message, and that the scheduled resource is sent via a second RRC message. 
Chatterjee discloses that the scheduling request is received via a first radio resource control (RRC) message, and that the scheduled resource is sent via a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baghel with Chatterjee such that the scheduling request is received via a first radio resource control (RRC) message, and that the scheduled resource is sent via a second RRC message.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate device to device discovery (Chatterjee:  [0091]).
Regarding claim 2, the combination of Baghel and Chatterjee discloses all the limitations of claim 1.  Additionally, Baghel discloses that the resource scheduling is independent of a physical layer channel between the base station and the second terminal (physical layer signal processing occurs on the L1 layer, while radio resource scheduling occurs on the L3 layer, according to [0035]-[0038]).

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baghel in view of Chatterjee as applied to claim 1 above, further in view of Freda et al., U.S. Patent Application Publication 2020/0305167 (hereinafter Freda).
	Regarding claim 3, the combination of Baghel and Chatterjee discloses all the limitations of claim 1.
	Neither Baghel nor Chatterjee expressly discloses that the scheduling request comprises a periodic service request and the scheduled resource comprises a semi-persistent scheduled resource; and sending, by the base station, the scheduled 
	Freda discloses that the scheduling request comprises a periodic service request and the scheduled resource comprises a semi-persistent scheduled resource (a wireless transmit/receive unit (WTRU) transmits, to an evolved Node B (eNB), a request for semi-persistent scheduling (SPS) resources, whereby said request includes a periodicity of the requested SPS resources, according to [0007]); and 
	sending, by the base station, the scheduled resource through the higher layer signaling to the first terminal according to the scheduling request comprises: 
	allocating, by the base station, the semi-persistent scheduled resource according to the periodic service request (in response to the SPS resources request including a periodicity of requested SPS resources, the eNB allocates SPS resources, according to [0007]); and 
sending, by the base station, the semi-persistent scheduled resource through the higher layer signaling to the first terminal (the eNB sends an SPS configuration to the WTRU (whereby SPS configuration is performed via upper layer signaling, according to [0088]), according to [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baghel as modified by Chatterjee with Freda such that the scheduling request comprises a periodic service request and the 
	One of ordinary skill in the art would have been motivated to make this modification in order to support D2D communications in areas that are not typically covered by a cellular network (Freda:  [0004]).

Allowable Subject Matter
9.	Claims 7, 10-11, 16, and 19-22 are allowed.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645